Title: To James Madison from William Lee (Abstract), 19 May 1805
From: Lee, William
To: Madison, James


19 May 1805, Bordeaux. “I beg leave to transmit you a copy of my correspondence relating to the Ship Draper Capt Green belonging to New Haven. This Vessel is now dropping down the river and I have no hopes that any thing favorable will arrive in season from Paris to prevent her departure. The conduct of the Vice Admiral Maritime Prefect for Rochfort in regard to this Ship will cause a loss to the owners of at least ten thousand dollars.”
